DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "121" (page 27, paragraph [0139], line 5, etc.) and "122" (page 26, paragraph [0132], line 1, etc. and Fig. 14B) have both been used to designate a rack gear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
Page 10, paragraph [0046], line 3, “(see Fig. 6)” should be “(see Fig. 7)”.
Page 34, paragraph [0180], lines 1-2, “the lock member A19C is movable between the lock position (see Fig. 22) and the lock releasing position (see Fig. 24)” is not consistent with page 32, paragraph [0168] of the specification.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 10, 21 and 24 are objected to because of the following informalities:  
a.	Claim 10, line 3, “the opposite” should be “an opposite”.
b.	Claim 10, lines 4-5, “the drum axis” should be “a drum axis”.
Claim 10, last line, “the vertical” should be “a vertical”.
Claim 21, line 17, “spacing surface” should be “spacing cam surface”.
Claim 24, line 5, “the drum axis” should be “a drum axis”.
Claim 24, last line, “the vertical” should be “a vertical”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the first spacing cam" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-9, 11 and 19-20 are allowed.
Claim 10 is allowable over the prior art of record; however, it is found to be objectionable for the reason specified above.
Claims 12-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 21-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the lock member being configured to move from the lock releasing position to the lock position by being pushed by the first spacing member” as set forth in the claimed combination.
b.	Independent claim 21 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the lock member being configured to move from the releasing position to the lock position when the spacing cam surface of the spacing cam pushes the lock surface of the lock member” as set forth in the claimed combination.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayakawa et al. (US Pat. Pub. No. US 2014/0093279 A1) discloses an image forming apparatus, comprising: a housing; a drum cartridge including a photoconductive member; a developing cartridge including a developing roller and movable between a contact position and a spacing position; a first spacing member being configured to move the developing cartridge between the contact position and the spaced position; a first cam configured to move the first spacing member; and a lock member.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
July 21, 2022